ON MOTION FOR REHEARING.
HAWKINS, Judge.
If we understand appellant’s attack on the Medical Practice Act as being unconstitutional, it is based on the proposition that the Acts of the 37th Legislature (1921), chapter 51, 1st C. S., page 159 (now articles 735 to 738, P. C.), exempted optometrists from the penalties of the Medical Practice Act, but did not exempt chiropractors and therefore became class legislation and a discrimination against chiropractors.
We think appellant is mistaken as to the effect of the Acts of the 37th Legislature regarding optometrists. By the terms of that Act, article 735, optometry was defined as follows: “The practice of optometry is defined to be the employment of objective or subjective means, without the use of drugs, for the purpose of ascertaining and measuring the powers of vision of the human eye, and fitting lenses or prisms to correct or remedy any defect or abnormal condition of vision. Nothing herein shall be construed to permit optometrists to treat the eyes for any defect whatsoever in any manner nor to administer or prescribe any drug or physical treatment whatsoever, unless such optometrist is a regular licensed physician or surgeon under the laws of this State.”
Article 738, P. C., provides as follows: “Anyone practicing optometry who shall prescribe for or fit lenses for any diseased condition of the eye, or for the disease of any other organ of the body that manifests itself in the eye, shall be deemed to be practicing medicine within the meaning of that term as defined in the succeeding chapter. Any such person possessing no license to practice medicine who shall so prescribe or fit lenses shall be punished in the same manner as is prescribed for the practice of medicine without a license.”
Prior to the pasage of the laws just referred to it was provided in the Medical Practice Act that it should not be applied to dentists regularly qualified and registered under the laws of the state who confined their practice strictly to dentistry, nor to nurses who only practiced nursing, nor to masseurs in their particular sphere of labor who publicly represented themselves as such. There was no exemption of optometrists. At the time of the passage of the Act regarding optometrists by the 37th Legislature there was pending in this court the case of Baker v. State, 91 Texas Crim. Rep., 521, 240 S. W., 924. It had been held in that case that in the statutes the subject of optometry had not been mentioned, and that it was either embraced in the Medical Practice Act or was entirely unregulated. The opinion in Baker’s case was based upon the broad terms of the Medical Practice Act in defining the practice of medicine, and because of its failure to exempt optometrists therefrom it was *376held that accused came within the definition of one who was engaged in the practice of medicine. Pending the motion for rehearing in the Baker case the 37th Legislature passed the law defining optometrists. Baker came within the terms of that law, and the prosecution against him was ordered dismissed. By subsequent amendments to the Medical Practice Act (see article 740, P. C.) there was included in the exemption optometrists along with dentists, nurses and masseurs. The Legislature would have had a right originally to exempt optometrists; as that term is defined, from the penalties of the Medical Practice Act the same as it did dentists, nurses and masseurs. Entertaining that view regarding the matter, we can not agree with appellant in his position that because the same result was brought about by a subsequent act of the Legislature would present the matter in a different light. We are unable to agree with appellant’s contention that the Medical Practice Act as now found upon the statutes, is class legislation and discriminatory.
The motion for rehearing is overruled.

Overruled.